Case 0:20-cv-62293-BB Document 1 Entered on FLSD Docket 11/11/2020 Page 1 of 5




                        UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF FLORIDA
                          FORT LAUDERDALE DIVISION



 TRAVELERS CASUALTY AND SURETY
 COMPANY OF AMERICA,

              Plaintiff,                                       CASE NO. ___________

 v.

 C & N YACHT REFINISHING, INC.,
 and CUONG NGUYEN,

            Defendants.
 _______________________________________/


                                      COMPLAINT
       Plaintiff, Travelers Casualty and Surety Company of America (“Travelers”), for its

 Complaint against the Defendants, C & N Yacht Refinishing, Inc. (“C & N”), and Cuong

 Nguyen (hereafter collectively as “Indemnitors”), states as follows:

                                        PARTIES

       1.     Plaintiff, Travelers, is a surety company incorporated in the State of

 Connecticut, with its principal place of business located in Hartford, Connecticut, which

 among other things, acts as a commercial surety to furnish certain bonds to selected

 contractors, including performance bonds.

       2.     Made defendants herein are:

              1. C & N, a Florida corporation with a principal place of business in Fort

                  Lauderdale, Florida; and
Case 0:20-cv-62293-BB Document 1 Entered on FLSD Docket 11/11/2020 Page 2 of 5




               2. Cuong Nguyen, a person of the full age of majority, a resident and

                   domiciliary of Fort Lauderdale, Florida.

                              JURISDICTION AND VENUE

        3.     The amount in controversy exceeds $75,000.00, exclusive of interest and

 costs. This Court has jurisdiction pursuant to 28 U.S.C. § 1332.

        4.     Venue is properly placed in this Court pursuant to 28 U.S.C. § 1391 as all

 defendants reside within this judicial district and a substantial part of the events or

 omissions giving rise to the claims occurred in this judicial district.

                                GENERAL ALLEGATIONS

        5.     Travelers is a surety company that, among other things, issues performance

 bonds and stands as surety for selected contractors.

        6.     At all pertinent times, C & N was a contractor in the business of performing

 work on vessels and sought bonding from Travelers in connection with a contract between

 C & N and Ocean World/Lucky Cat (by Larry Ashkinazy for Larry Ash LLC) (the

 “Obligee”) for paint work, full prime, paint hull and Superstructure re Boat/Vessel: Ocean

 World aka Lucky Cat (the “Project”).

        7.     In order to induce Travelers to issue a performance bond on behalf of C & N

 on the Project, on or about August 31, 2018, C & N and Cuong Nguyen (sometimes

 collectively referred to as the “Indemnitors”) executed an Indemnity Agreement

 (“Indemnity Agreement”) in favor of Travelers. A copy of the Indemnity Agreement is

 attached hereto as Exhibit “A.”




                                                2
Case 0:20-cv-62293-BB Document 1 Entered on FLSD Docket 11/11/2020 Page 3 of 5




       8.       The Indemnity Agreement provides, in part:

       Indemnitors will pay all premiums, as they fall due, until Company has been
       provided with competent legal evidence that the Bond has been duly
       discharged. Indemnitors will at all times indemnify and exonerate Company
       from and against any and all loss, cost and expense of whatever kind which
       it may incur or sustain as a result of or in connection with the furnishing of
       the Bond and/or the enforcement of this Agreement, including unpaid
       premiums, interest, court costs and counsel fees, and any expense incurred
       or sustained by reason of making any investigation. To this end Indemnitors
       promise: a) to promptly reimburse Company for all sums paid and b) to
       deposit with Company on demand an amount sufficient to discharge any
       claim made against Company on the Bond. This sum may be used by
       Company to pay such claim or be held by Company as collateral security
       against loss or cost on the Bond.

       9.       At C & N’s request and in reliance on the Indemnity Agreement, Travelers

 issued Performance Bond No. 049-SB-106974834, for the Project naming C & N as

 principal and Ocean World aka Lucky Cat by Larry Ashkinazy for Larry Ash LLC as the

 Obligee (the “Bond”) in the penal sum of $150,000.00. A copy of the Bond is attached as

 Exhibit “B.”

       10.      Issues arose with C & N’s performance on the Project and on August 4, 2019,

 the Obligee declared C & N to be in default on the Project, and thereafter made demand on

 the Bond.

       11.      After investigation, Travelers paid to the Obligee the sum of $150,000.00

 under the Bond.

       12.      By letters dated April 27, 2020 and September 17, 2020, Travelers made

 demand on the Indemnitors for indemnity and reimbursement for the $150,000.00 paid to

 the Obligee pursuant to the terms of the Indemnity Agreement.




                                              3
Case 0:20-cv-62293-BB Document 1 Entered on FLSD Docket 11/11/2020 Page 4 of 5




        13.     To date, the Indemnitors have not indemnified or reimbursed Travelers for

 any of its loss.

        14.     Due to the Indemnitors’ failure to honor their obligations under the

 Indemnity Agreement, Travelers has retained Mills Paskert Divers P.A. and undersigned

 counsel, and continues to incur attorneys’ fees and expenses.

                                           COUNT I
                                   Contractual Indemnification

        15.     Travelers realleges and incorporates paragraphs 1 through 14 above, as

 though fully set forth herein.

        16.     Despite amicable demand, the Indemnitors have refused and/or failed to

 honor their indemnity obligations to Travelers under the Indemnity Agreement.

        17.     Pursuant to the Indemnity Agreement, the Indemnitors are liable to

 indemnify Travelers from and against all liability for losses and expenses, including

 attorneys’ fees, incurred by Travelers by reason of having executed the Bond, including

 the $150,000.00 paid to the Obligee, and for all attorneys’ fees, costs and expenses incurred

 in enforcing the Indemnity Agreement.

        WHEREFORE, the Plaintiff, Travelers Casualty and Surety Company of America,

 prays for the following relief:

        1.      That the Court enter Judgment in favor of Travelers Casualty and Surety

 Company of America and against Defendants, C & N Yacht Refinishing, Inc., and Cuong

 Nguyen, jointly and severally, awarding to Travelers Casualty and Surety Company of

 America the sum of $150,000.00, plus any and all expenses and attorneys’ fees incurred



                                                4
Case 0:20-cv-62293-BB Document 1 Entered on FLSD Docket 11/11/2020 Page 5 of 5




 by Travelers Casualty and Surety Company of America by reason of having executed the

 Bond;

         2.   That the Court enter Judgment in favor of Travelers Casualty and Surety

 Company of America and against Defendants, C & N Yacht Refinishing, Inc., and Cuong

 Nguyen, awarding to Travelers Casualty and Surety Company of America all attorneys’

 fees, costs and expenses incurred in enforcing the Indemnity Agreement; and

         3.   For such additional relief as this Court may deem just and proper.

                                                Respectfully submitted:


                                                /s/ Alberta L. Adams_______________
                                                ALBERTA L. ADAMS
                                                Fla. Bar No. 80063
                                                MILLS PASKERT DIVERS P.A.
                                                100 North Tampa Street, Suite 3700
                                                Tampa, Florida 33602
                                                Telephone: (813) 229-3500
                                                Facsimile: (813) 229-3502
                                                Email: aadams@mpdlegal.com
                                                Attorneys for Travelers Casualty and
                                                Surety Company of America




                                            5
